Appeal by the defendant from a judgment of the County Court, Nassau County (Gulotta, J.), rendered March 7, 1997, convicting him of burglary in the second degree and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that he received ineffective assistance of counsel based on his trial counsel’s failure to request certain jury charges (see, People v Baldi, 54 NY2d 137; People v McFarlane, 243 AD2d 733).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Copertino, Thompson and Friedmann, JJ., concur.